Case 1:18-cv-25106-KMW Document 34 Entered on FLSD Docket 01/10/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                        CASE NO. 1:18-CV-25106-WILLIAMS/TORRES

   UNITED AMERICAN CORP.,

                  Plaintiff,

          v.

   BITMAIN, INC., SAINT BITTS LLC d/b/a
   BITCOIN.COM, ROGER VER, BITMAIN
   TECHNOLOGIES LTD., BITMAIN
   TECHNOLOGIES HOLDING COMPANY,
   JIHAN WU, PAYWARD VENTURES, INC.
   d/b/a KRAKEN, JESSE POWELL,
   AMAURY SECHET, SHAMMAH
   CHANCELLOR, and JASON COX,

                  Defendants.


                        MOTION TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rule 4(b) of the Rules Governing the Admission, Practice, Peer

  Review, and Discipline of Attorneys of the United States District Court for the Southern District

  of Florida, the undersigned respectfully moves for the admission pro hac vice of attorneys Julie E.

  McEvoy, Mark W. Rasmussen, and Thomas D. York for purposes of appearance as co-counsel on

  behalf of Defendant Bitmain Inc., in the above-styled case only, and pursuant to Rule 2B of the

  CM/ECF Administrative Procedures, to permit Julie E. McEvoy, Mark W. Rasmussen, and

  Thomas D. York to receive electronic filings in this case, and in support thereof states as follows:

         1.      Julie M. McEvoy, of the law firm Jones Day, 51 Louisiana Ave., N.W.,

  Washington, D.C. 20001, (202) 879-3939, is not admitted to practice in the Southern District of

  Florida. Ms. McEvoy is a member in good standing of The Virginia State Bar, the United States
Case 1:18-cv-25106-KMW Document 34 Entered on FLSD Docket 01/10/2019 Page 2 of 4



  District Court for the District of Columbia, the United States District Court for the Eastern District

  of Michigan, and the United States District Court for the Eastern District of Virginia.

         2.      Mark W. Rasmussen, of the law firm Jones Day, 2727 N. Harwood Street, Suite

  500, Dallas, TX 75201, (214) 220-3939, is not admitted to practice in the Southern District of

  Florida. Mr. Rasmussen is a member in good standing of The New York State Bar, The State Bar

  of Texas, the United States District Court for the Eastern District of New York, the United States

  District Court for the Southern District of New York, the United States District Court for the

  Eastern District of Texas, the United States District Court for the Northern District of Texas, and

  the United States District Court for the Southern District of Texas.

         3.      Thomas D. York, of the law firm Jones Day, 2727 N. Harwood Street, Suite 500,

  Dallas, TX 75201, (214) 220-3939, is not admitted to practice in the Southern District of Florida.

  Mr. York is a member in good standing of The District of Colombia Bar, The New York State Bar,

  and The State Bar of Texas.

         4.      Movant, Christopher R.J. Pace, of the law firm Jones Day, 600 Brickell Avenue,

  Suite 3300, Miami, Florida 33131, (305) 714-9700, is a member in good standing of The Florida

  Bar and the United States District Court for the Southern District of Florida and is authorized to

  file through the Court’s electronic filing system. Movant consents to be designated as a member

  of the Bar of this Court with whom the Court and opposing counsel may readily communicate

  regarding the conduct of the case, upon whom filings shall be served, who shall be required to

  electronically file and serve all documents and things that may be filed and served electronically,

  and who shall be responsible for filing and serving documents in compliance with the CM/ECF

  Administrative Procedures. See Section 2B of the CM/ECF Administrative Procedures.




                                                    2
Case 1:18-cv-25106-KMW Document 34 Entered on FLSD Docket 01/10/2019 Page 3 of 4



        5.       In accordance with the local rules of this Court, Julie M. McEvoy, Mark W.

 Rasmussen, and Thomas D. York have each made payment of this Court’s $75 admission fee.

        6.       Julie M. McEvoy’s certification in accordance with Rule 4(b) is attached hereto as

 Exhibit A.

        7.       Mark W. Rasmussen’s certification in accordance with Rule 4(b) is attached hereto

 as Exhibit B.

        8.       Thomas D. York’s certification in accordance with Rule 4(b) is attached hereto as

 Exhibit C.

        9.       Julie M. McEvoy, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to Julie M. McEvoy at jmcevoy@jonesday.com.

        10.      Mark W. Rasmussen, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to Mark W. Rasmussen at mrasmussen@jonesday.com.

        11.      Thomas D. York, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to Thomas D. York at tdyork@jonesday.com.

        WHEREFORE, Christopher R.J. Pace, moves this Court to enter an Order permitting Julie

 M. McEvoy, Mark W. Rasmussen, and Thomas D. York to appear before this Court on behalf of

 Defendant Bitmain Inc., for all purposes relating to the proceedings in the above-styled matter and

 directing the Clerk to provide notice of electronic filings to Julie M. McEvoy, Mark W. Rasmussen,

 and Thomas D. York.




                                                  3
Case 1:18-cv-25106-KMW Document 34 Entered on FLSD Docket 01/10/2019 Page 4 of 4



                             RULE 7.1 CERTIFICATE OF COUNSEL

        Pursuant to S.D. Fla. Local Rule 7.1(a)(3), the undersigned counsel certifies that on January

 10, 2018, counsel for Bitmain conferred in good faith with counsel for Plaintiff concerning this

 motion and Plaintiff does not oppose the relief requested herein.

 Date: January 10, 2019                         Respectfully submitted,


                                                /s/ Christopher R.J. Pace
                                                Christopher R.J. Pace
                                                Florida Bar No. 721166
                                                Email: crjpace@jonesday.com
                                                Marc A. Weinroth
                                                Florida Bar No. 42873
                                                Email: mweinroth@jonesday.com
                                                JONES DAY
                                                600 Brickell Avenue
                                                Suite 3300
                                                Miami, Florida 33131
                                                Telephone: (305) 714-9700
                                                Facsimile: (305) 714-9799

                                                Attorneys for Defendant Bitmain Inc.


                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Appear Pro

  Hac Vice, Consent to Designation and Request to Electronically Receive Notices of Electronic

  Filings was served by electronic delivery via the CM/ECF system, on January 10, 2019, on all

  counsel or parties of record on the service list.



                                                /s/ Christopher R.J. Pace
                                                Christopher R.J. Pace




                                                      4
